DIREXION SHARES ETF TRUST Direxion Daily Natural Gas Related Bull 2X Shares Direxion Daily Natural Gas Related Bear 2X Shares Direxion Auto Shares (collectively, the “Funds”) Supplement dated May 13, 2011 to the Prospectus dated February 28, 2011 Effective May 24, 2011, the trading symbols for the Direxion Daily Natural Gas Related Bull 2X Shares and the Direxion Daily Natural Gas Related Bear 2X Shares will change as follows: Fund Current Ticker Symbol New Ticker Symbol Direxion Daily Natural Gas Related Bull 2X Shares FCGL GASL Direxion Daily Natural Gas Related Bear 2X Shares FCGS GASX In addition, the trading symbol for the Direxion Auto Shares will be DRVE. For more information, please contact the Funds at (800) 851-0511. ***** Please retain a copy of this Supplement with your Prospectus
